Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	
	Claims 144-159, 161, 165, 173 and 174 are pending and under examination.


Priority
This application filed on 21 February 2020 is a CON of PCT/US2018/047551 filed on 22 August 2018 which claims priority to US provisional 62/571,754 filed on 12 October 2017 and US provisional 62/548,755 filed on 22 August 2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/548,755, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application(e.g. no support for a piezoelectric element).
 However, the disclosure of Application No. 62/571,754 provides support for the requirement of a piezoelectric element.
Therefore, the effective filing date of the instant application is 12 October 2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Bransky et al.
Claim(s) 144-146, 148-152, 154, 155, 157, 161, 165, 173 and 174 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated  by Bransky et al. (US20100018584).
Bransky et al. teach microfluidic systems comprising a plurality of channels and a piezoelectric actuator that is attached to a first elastic microfluidic channel having an elastic wall, i.e. deformable channel . Furthermore, Bransky et al. teach the first  elastic channel intersects with a second channel. Furthermore, Bransky et al. teach an embodiment wherein a first fluid flows through the first channel and the piezoelectric actuator applies pressure to the elastic wall to the first channel to control this first flow. Bransky et al. also teach a second immiscible fluid flows through the second channel, and the applied pressure in the first channel facilitates droplet formation(e.g. Entire Bransky reference and especially para 0015-0034,pg. 2; para 0081-0086, pg. 4; droplet actuator as in para 0088,pg. 4; para 00115-00117,pg. 7; Fig 2A and B; Fig. 3). Furthermore, Bransky et al. teach a controller component regulates the activation of the actuator(e.g. para 0015-0030, pg. 2; Fig. 1-3) .
Furthermore, Bransky et al. teach microfluidic systems comprising a plurality of emulsion units, each comprising an integrated piezoelectric actuator that is attached to a microfluidic channel. Bransky et al. teach that a microfluidic system has more than one actuator, each associate with a channel (e.g. Entire Bransky reference and especially para 0081-0086, pg. 4; Fig. 1-3, 6 and 17A).
Furthermore, Bransky et al. teach their system can be used to generate droplets encapsulating objects, including particles, cells and biomolecules (e.g. para 0025-0028,pg. 2; para 0080,pg.4; para 0112-0113,pg. 6-7).
Furthermore, Bransky et al. teach their system comprises a water reservoir that feeds into the inlet of the first channel and an oil reservoir that feeds into the inlet of the second channel (e.g. para 0179, Example 2, pg. 11).
Furthermore, Bransky et al. teach their system comprises collection microchannels which collect droplets and transfer them to an inspection zone, i.e. collection reservoir (e.g. Entire Bransky reference and especially para 0033-0034,pg. 2; para 0137,pg. 9; Fig. 17A and B).
 Therefore, Bransky et al. teach the limitations: A device for producing droplets of a first liquid in a second liquid, the device comprising: a) a first channel having a first depth, a first width, a first proximal end, and a first distal end; b) a second channel having a second depth, a second width, a second proximal end, and a second distal end, wherein the first channel intersects the second channel between the second proximal and second distal ends; and c) a piezoelectric element operatively coupled to the first channel, wherein the device is configured to produce droplets of the first liquid in the second liquid upon actuation of the piezoelectric element (e.g. Entire Bransky reference and especially para 00115-00117,pg. 7; Fig 2A and B; Fig. 3)as required by claim 144.
Furthermore, as Bransky et al. teach a piezoelectric actuator that is attached to a first elastic microfluidic channel having an elastic wall, i.e. deformable channel, between the end proximal to the inlet of the first channel and the end distal to the inlet (e.g. Entire Bransky reference and especially para 0015-0034,pg. 2; para 0081-0086, pg. 4; droplet actuator as in para 0088,pg. 4; para 00115-00117,pg. 7; Fig 2A and B; Fig. 3), they teach claims 145,146 and 152.

Regarding claims 148 and 149:
 The instant specification discloses particles include cells, i.e. biological particles (e.g. lines 32-37, pg. 17, instant specification).
Bransky et al. teach encapsulation of objects(e.g. para 0025-0028,pg. 2), wherein objects are particles or cells (e.g. para 0080, pg. 4). Furthermore, Bransky et al. teach encapsulation of single cells ( e.g. para 0100-0101,pg. 5; para 0112-0113,pg. 6-7). Therefore, Bransky et al. teach claims 148 and 149.
Furthermore, as Bransky et al. teach their system comprises a water reservoir that feeds into the first channel and an oil reservoir that feeds into the second channel (e.g. para 0179, Example 2, pg. 11), Bransky et al. teach claims 150 and 151.
Furthermore, Bransky et al. teach claim 161.
Furthermore, as Bransky et al. teach a controller component regulates the activation of the actuator(e.g. Entire Bransky reference and especially para 0015-0030, pg. 2; Fig. 1-3), they teach claim 154.
Furthermore, as Bransky et al. teach collection microchannels that transfer droplets to an inspection zone , i.e. collection reservoir (e.g. Entire Bransky reference and especially para 0033-0034,pg. 2; para 0137,pg. 9; Fig. 17A and B), they teach claim 155.
Furthermore, Bransky et al. teach claim 165.
Furthermore, as Bransky et al. teach  a plurality of emulsion units, each comprising an integrated piezoelectric actuator in fluid communication with microfluidic channels (e.g. para 0081-0086, pg. 4; para 0137,pg. 9; Fig. 1-3, 6;Fig. 17A and B), they teach claim 157.
Furthermore, as Bransky et al. teach their system comprise piezoelectric actuators that facilitate droplet generation, they teach claims 173 and 174.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Bransky et al. and Cheung et al.
Claim(s) 147 is rejected under 35 U.S.C. 103 as being unpatentable over Bransky et al. in view of Cheung et al. (Characterization of acoustic droplet formation in a microfluidic flow-focusing device. Phys Rev E Stat Nonlin Soft Matter Phys. 2011 Dec;84(6 Pt 2):066310; 10 pages).
As noted above, Bransky et al. teach microfluidic systems comprising a plurality of channels and a piezoelectric actuator that is attached to a first elastic microfluidic channel having an elastic wall, i.e. deformable channel, wherein the first  elastic channel intersects with a second channel. Furthermore, Bransky et al. teach an embodiment wherein a first fluid flows through the first channel and the piezoelectric actuator applies pressure to the elastic wall to the first channel to control this first flow. Bransky et al. also teach a second immiscible fluid flows through the second channel, and the applied pressure in the first channel facilitates droplet formation(e.g. Entire Bransky reference and especially para 0015-0034,pg. 2; para 0081-0086, pg. 4; droplet actuator as in para 0088,pg. 4; para 00115-00117,pg. 7; Fig 2A and B; Fig. 3). Furthermore, Bransky et al. teach a controller component regulates the activation of the actuator(e.g. para 0015-0030, pg. 2; Fig. 1-3).
 Furthermore, Bransky et al. teach the piezoelectric element is positioned between the proximal and distal ends of the first channel(e.g. Fig 2A and B; Fig. 3). Bransky et al. also teach an embodiment wherein positioning of the piezoelectric element is adjustable (e.g. para 0173,pg. 11).
However, Bransky et al. do not expressly teach claim 147.
Prior to the effective filing date of the claimed invention, Cheung et al. teach fluidic devices are known in the art wherein the piezoelectric element is positioned at the distal end of the channel comprising the dispersed phase fluid, i.e. first channel (e.g. Entire Cheung reference and especially Fig. 1, pg. 1 of 10). 
Therefore, as both Bransky et al. and Cheung et al. teach devices comprising piezoelectric elements associated with droplet formation, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Bransky et al.  to include a piezoelectric element is positioned at the distal end of the first channel as taught by Cheung et al.   as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a device for producing droplets. Furthermore, a skilled artisan would have been motivated to combine these teachings because Bransky et al. teach an embodiment wherein positioning of the piezoelectric element is adjustable (e.g. para 0173,pg. 11).
Therefore, the combined teachings of Bransky et al. and Cheung et al. render obvious claim 147.
Bransky et al. and Lo et al.
Claim(s) 153 is rejected under 35 U.S.C. 103 as being unpatentable over Bransky et al. in view of Lo et al. (US20160003729).
As noted above, Bransky et al. teach microfluidic systems comprising a plurality of channels and a piezoelectric actuator that is attached to a first elastic microfluidic channel having an elastic wall, i.e. deformable channel, wherein the first  elastic channel intersects with a second channel. Furthermore, Bransky et al. teach an embodiment wherein a first fluid flows through the first channel and the piezoelectric actuator applies pressure to the elastic wall to the first channel to control this first flow. Bransky et al. also teach a second immiscible fluid flows through the second channel, and the applied pressure in the first channel facilitates droplet formation(e.g. Entire Bransky reference and especially para 0015-0034,pg. 2; para 0081-0086, pg. 4; droplet actuator as in para 0088,pg. 4; para 00115-00117,pg. 7; Fig 2A and B; Fig. 3). 
Furthermore, Bransky et al. teach microfluidic systems comprising a plurality of emulsion units, each comprising an integrated piezoelectric actuator that is attached to a microfluidic channel. Bransky et al. teach that a microfluidic system has more than one actuator, each associate with a channel (e.g. Entire Bransky reference and especially para 0081-0086, pg. 4; Fig. 1-3, 6 and 17A).
However, Bransky et al. do not expressly teach claim 153.
Prior to the effective filing date of the claimed invention, Lo et al. teach fluidic devices are known in the art wherein the piezoelectric element is integrated into a fluidic channel (e.g. Entire Lo reference and especially channels etched into PDMS substrate and actuator integrated into PDMS substrate as described in para 0107-0112,pg. 11-12; Fig. 15). 
Therefore, as both Bransky et al. and Lo et al. teach devices comprising piezoelectric elements associated with fluidic systems, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Bransky et al.  to include a piezoelectric element integrated into a  first channel as taught by Lo et al.   as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a device for producing droplets. Furthermore, a skilled artisan would have been motivated to combine these teachings because Bransky et al. teach an embodiment wherein positioning of the piezoelectric element is adjustable (e.g. para 0173,pg. 11).
Therefore, the combined teachings of Bransky et al. and Lo et al. render obvious claim 153.

Bransky et al. and Link
Claim(s) 156 is rejected under 35 U.S.C. 103 as being unpatentable over Bransky et al. in view of Link (US20130260447).
As noted above, Bransky et al. teach microfluidic systems comprising a plurality of channels and a piezoelectric actuator that is attached to a first elastic microfluidic channel having an elastic wall, i.e. deformable channel, wherein the first  elastic channel intersects with a second channel. Furthermore, Bransky et al. teach an embodiment wherein a first fluid flows through the first channel and the piezoelectric actuator applies pressure to the elastic wall to the first channel to control this first flow. Bransky et al. also teach a second immiscible fluid flows through the second channel, and the applied pressure in the first channel facilitates droplet formation(e.g. Entire Bransky reference and especially para 0015-0034,pg. 2; para 0081-0086, pg. 4; droplet actuator as in para 0088,pg. 4; para 00115-00117,pg. 7; Fig 2A and B; Fig. 3). 
Furthermore, Bransky et al. teach their system comprises collection microchannels which collect droplets and transfer them to  an inspection zone, i.e. collection reservoir (e.g. Entire Bransky reference and especially para 0033-0034,pg. 2; para 0137,pg. 9; Fig. 17A and B).
However, Bransky et al. do not expressly teach claim 156.
Prior to the effective filing date of the claimed invention, Link  teach microfluidic devices are known in the art comprising piezoelectric elements that facilitate droplet generation and comprising mechanisms  wherein droplets are collected and subsequently re-introduced into the fluidic system for further analysis (e.g. Entire Lo reference and piezo electric element as in para 0152-0153,pg. 16; collected and reintroduced as in  para 0212, pg. 22). 
Therefore, as both Bransky et al. and Link teach devices comprising piezoelectric elements associated with fluidic systems, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Bransky et al.  to include mechanisms  wherein droplets are collected and subsequently re-introduced into the fluidic system for further analysis as taught by Link  as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a device for producing droplets.
Therefore, the combined teachings of Bransky et al. and Link render obvious claim 156.



Bransky et al. and Kojima et al.
Claim(s) 158 and 159 are rejected under 35 U.S.C. 103 as being unpatentable over Bransky et al. in view of Kojima et al. (US 6,328,421).
As noted above, Bransky et al. teach microfluidic systems comprising a plurality of channels and a piezoelectric actuator that is attached to a first elastic microfluidic channel having an elastic wall, i.e. deformable channel, wherein the first  elastic channel intersects with a second channel. Furthermore, Bransky et al. teach an embodiment wherein a first fluid flows through the first channel and the piezoelectric actuator applies pressure to the elastic wall to the first channel to control this first flow. Bransky et al. also teach a second immiscible fluid flows through the second channel, and the applied pressure in the first channel facilitates droplet formation(e.g. Entire Bransky reference and especially para 0015-0034,pg. 2; para 0081-0086, pg. 4; droplet actuator as in para 0088,pg. 4; para 00115-00117,pg. 7; Fig 2A and B; Fig. 3). Furthermore, Bransky et al. teach a controller component regulates the activation of the actuator(e.g. para 0015-0030, pg. 2; Fig. 1-3) .
However, Bransky et al. do not expressly teach acoustic components as required by claims 158 and 159.
Prior to the effective filing date of the claimed invention, Kojima et al. teach droplet actuator devices are known in the art comprising piezoelectric elements that are associated with a spherical acoustic lens (e.g. lines 20-30, col. 2; Fig. 17). 
Therefore, as both Bransky et al. and Kojima et al. teach devices comprising piezoelectric elements associated with droplet formation, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Bransky et al.  to include piezoelectric elements that are associated with spherical acoustic lens as taught by Kojima et al. as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a device for producing droplets.
Therefore, the combined teachings of Bransky et al. and Kojima et al. render obvious claims 158 and 159.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application 16/915,240
Claims 144-159, 161, 165, 173 and 174 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, 11, 12, 15-17, 21, 22, 24, 30, 31, 36,38 and 39 of copending Application No. 16/915,240 in view of Bransky et al. (US20100018584); Cheung et al. (Characterization of acoustic droplet formation in a microfluidic flow-focusing device. Phys Rev E Stat Nonlin Soft Matter Phys. 2011 Dec;84(6 Pt 2):066310; 10 pages); Lo et al. (US20160003729); Link (US20130260447) and Kojima et al. (US6,328,421).
Claims 1-3, 5-8, 11, 12, 15-17, 21, 22, 24, 30, 31, 36,38 and 39 of copending Application No. 16/915,240 teach methods and systems comprising a device comprising  a first channel, a second channel and acoustic elements , such as piezoelectric elements, that facilitate droplet formation.
Claims 1-3, 5-8, 11, 12, 15-17, 21, 22, 24, 30, 31, 36,38 and 39 of copending Application No. 16/915,240 do not expressly teach all the features of the claimed invention, such as providing an acoustic lens.
However, these features are known in the art. As noted in the current rejections, Bransky et al. teach claims 144-146, 148-152, 154, 155, 157, 161, 165, 173 and 174. Furthermore, the combined teachings of Bransky et al. and Cheung et al. render obvious claim 147. Furthermore, the combined teachings of Bransky et al. and Lo et al. render obvious claim 153. Furthermore, the combined teachings of Bransky et al. and Link render obvious claim 156. Furthermore, the combined teachings of Bransky et al. and Kojima et al. render obvious claims 158 and 159. 
Therefore, as claims -3, 5-8, 11, 12, 15-17, 21, 22, 24, 30, 31, 36,38 and 39 of copending Application No. 16/915,240, Bransky et al., Cheung et al., Lo et al., Link, and Kojima et al. all teach devices for droplet formation comprising piezoelectric elements, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims -3, 5-8, 11, 12, 15-17, 21, 22, 24, 30, 31, 36,38 and 39 of copending Application No. 16/915,240 and to include the teachings of Bransky et al., Cheung et al., Lo et al., Link, and Kojima et al. as discussed in the rejections above because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a device for droplet formation as recited in the claimed invention.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7am-7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/             Primary Examiner, Art Unit 1639